     Case 19-20328          Doc 19     Filed 04/22/19 Entered 04/22/19 14:04:28             Desc Main
                                         Document     Page 1 of 2

This order is SIGNED.


Dated: April 22, 2019
                                                     R. KIMBALL MOSIER
                                                    U.S. Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT

                                     FOR THE DISTRICT OF UTAH

    In re:                                               Bankruptcy Number: 19-20328

    Ramon M. Garcia,                                     Chapter 7

                             Debtor.                     Judge R. Kimball Mosier


                   ORDER SETTING HEARING ON DEBTOR=S OBJECTION TO
                     TRUSTEE’S MOTION TO DISMISS AND MOTION TO
                          RESCHEDULE MEETING OF CREDITORS


             The Court has determined that a hearing on the Debtor=s objection to Trustee’s motion to

   dismiss and motion to reschedule meeting of creditors is appropriate in this case.       Accordingly,

   it is hereby,

             ORDERED, that a hearing on Debtor=s objection to Trustee’s motion to dismiss and

   motion to reschedule meeting of creditors will be held before the Honorable R. Kimball Mosier

   on May 1, 2019 at 10:30 a.m. in Room 369, of the Frank E. Moss United States Courthouse,

   located at 350 South Main Street, Salt Lake City, Utah.

             ----------------------------------END OF DOCUMENT-----------------------------------------
  Case 19-20328       Doc 19     Filed 04/22/19 Entered 04/22/19 14:04:28            Desc Main
                                   Document     Page 2 of 2


                                       _____ooo0ooo_____

                       DESIGNATION OF PARTIES TO BE SERVED

        Service of the foregoing Order Setting Hearing on Debtor=s Objection to Trustee’s
Motion to Dismiss and Motion to Reschedule Meeting of Creditors shall be served to the
parties and in the manner designated below:


By Electronic Service: I certify that the parties of record in this case as identified below, are
registered CM/ECF users and will be served notice of entry of the foregoing Order through the
CM/ECF system:

      David L. Fisher      fisherlawllc@lawyer.com, fisherdr81428@notify.bestcase.com
      Elizabeth R. Loveridge tr  eloveridge@strongandhanni.com,
       rchristensen@strongandhanni.com; eloveridge@ecf.axosfs.com
      United States Trustee      USTPRegion19.SK.ECF@usdoj.gov



By U.S. Mail - In addition to the parties of record receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed R. Civ. P. 5(b).

None




                                                 2
